                          UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:
                                                            Adv. Proc. No. 20-02132-TPA
 MICHAEL K. HERRON,
                                                            Related to Bankr. No. 19-24527-TPA
                  Debtor.
---------------------------------------------------------
                                                            Chapter 11
  WELLS FARGO BANK, N.A., as Trustee for
  BANC OF AMERICA ALTERNATIVE                               Related to Document 3 ( amended complaint)
  LOAN TRUST 2005-11 MORTGAGE
  PASS-THROUGH       CERTIFICATES,
  SERIES 2005-11,
                  Movant/Defendant,

                      v.

 MICHAEL K. HERRON,
                  Respondent/Plaintiff.


                           DEFENDANT’S MOTION TO DISMISS UNDER
                                      F.R.C.P. 12(b)(6)


         Defendant WELLS FARGO BANK, N.A., as Trustee for BANC OF AMERICA

ALTERNATIVE LOAN TRUST 2005-11 MORTGAGE PASS-THROUGH CERTIFICATES,

SERIES 2005-11, by and through its undersigned counsel, hereby moves this Court pursuant to

Federal Rule of Civil Procedure 12(b)(6) for the Dismissal and Summary Judgment of the instant

complaint with prejudice in Favor of the Defendant as to all counts in Plaintiffs’ complaint.

         1. F.R.C.P 12(b)(6) states in part:


                 b) How Presented. Every defense, in law or fact, to a claim for relief
                 in any pleading, whether a claim, counterclaim, cross-claim, or
                 third-party claim, shall be asserted in the responsive pleading thereto
                 if one is required, except that the following defenses may at the
                 option of the pleader be made by motion:……. (6) failure to state a
                 claim upon which relief can be granted…. A motion making any of
                 these defenses shall be made before pleading if a further pleading is
       permitted. No defense or objection is waived by being joined with
       one or more other defenses or objections in a responsive pleading or
       motion. If a pleading sets forth a claim for relief to which the adverse
       party is not required to serve a responsive pleading, the adverse
       party may assert at the trial any defense in law or fact to that claim
       for relief. If, on a motion asserting the defense numbered (6) to
       dismiss for failure of the pleading to state a claim upon which
       relief can be granted, matters outside the pleading are presented
       to and not excluded by the court, the motion shall be treated as
       one for summary judgment and disposed of as provided in Rule
       56, and all parties shall be given reasonable opportunity to present
       all material made pertinent to such a motion by Rule 56.

2. Michael K. Herron, is a natural person residing at 1276 West Tacoma Street in

   Hernando, Florida 34442-3237 and Debtor in this Chapter 11 case.

3. Wells Fargo Bank, N.A., as Trustee for Banc of America Alternative Loan Trust 2005-

   11 Mortgage Pass-Through Certificates, Series 2005-11, is a business entity organized

   and existing under Delaware law.

4. The Defendant financed the Plaintiff’s real property located at 1122 SE Kings Bay

   Drive in Crystal River, Florida 34429 (the “Subject Premises/Collateral”), securing

   repayment of its loan with the Subject Premises/Collateral.

5. On November 21, 2019, the Plaintiff filed a voluntary bankruptcy petition under

   chapter 11 of the United States Bankruptcy Code.

6. According to the proof of claim that the Defendant’s mortgage servicer, Nationstar

   Mortgage LLC d/b/a Mr. Cooper, filed in the referenced bankruptcy case, the

   Defendant has a secured claim of $1,279,719.30 (See Exhibit 3. attached to

   Accompanying Memorandum of Law).

7. The original deed of trust/mortgage was signed on October 6, 2005 and recorded on

   October 18, 2005 in the office of Office of the Clerk of the Court- Citrus County in
   the amount of $1,000,000.00 by the Debtor (See Exhibit 1. attached to Accompanying

   Memorandum of Law).

8. The Debtor signed the original note on the same day on October 6, 2005 (See Exhibit

   2. attached to Accompanying Memorandum of Law).

9. The Debtor has obtained an appraisal from a certified and licensed Florida appraiser in

   the which values the property at $316,000 (See Exhibit 5. attached to Accompanying

   Memorandum of Law).

10. The reason for the decreased value is that the structure was badly damaged by a

   hurricane in 2016 (See Exhibit 9. attached to Accompanying Memorandum of Law).

11. The Debtor deeded the property to Adele Benjamin, LLC, a Florida Limited Liability

   company, by Deed dated September 11, 2006 and recorded on November 20, 2006 in

   the Citrus county Clerk of the Circuit Court (See Exhibit 4. attached to Accompanying

   Memorandum of Law).

12. The Debtor admits in discovery propounded that he is not the record owner. The Debtor

   is the Managing Member of Adele Benjamin, LLC (See Exhibit 9. attached to

   Accompanying Memorandum of Law).

13. Adele Benjamin, LLC is incorporated under the laws of Florida and is in good standing

   (See Exhibit 7. and 8. attached to Accompanying Memorandum of Law).

14. The structure on the property was demolished after December 6, 2017, after a Citrus

   County Notice of Commencement of Demolition was accepted and signed by Michael

   Herron, as the authorized officer of Adele Benjamin LLC (See Exhibit 6. attached to

   Accompanying Memorandum of Law).

15. Florida law states that property held by an LLC is the property solely of the LLC.
       16. The subject premises has been solely owned the LLC since 2006.

       17. The LLC is not the Debtor in this bankruptcy.

       18. Therefore, the subject property is not property of the estate.

       19. Therefore, the Court does not have subject matter jurisdiction of this property under

           Title 11.

       20. Summary Judgment under Rule 12(b)(6) should therefore be granted in Favor of the

           Defendant for failure to state a claim upon which relief can be granted.

       WHEREFORE, for the reasons set forth at length in Moving Defendant’s Memorandum of

Law Wells Fargo Bank, N.A., As Trustee For Banc Of America Alternative Loan Trust 2005-11

Mortgage Pass-Through Certificates, Series 2005-11 respectfully requests that this Honorable

Court grant is dismiss the Plaintiff’s Complaint, with prejudice.



                                              Respectfully Submitted,
April 6, 2021
                                              /s/ Kristen D. Little
                                              _____________________
                                              Kristen D. Little, Esquire
                                              LOGS Legal Group, LLP
                                              PA Bar 79992
                                              3600 Horizon Drive, Suite 150
                                              King of Prussia, PA 19406
                                              Telephone (610)278-6800
                                              Facsimile (610)278-9980 954-4809
                                              klittle@logs.com
                                              pabk@logs.com
